Title: To Benjamin Franklin from William Franklin, [31 January 1769]
From: Franklin, William
To: Franklin, Benjamin


[January 31, 1769]
The last Packet, which left England about the Middle of Novr. brought no Letter from you, that I can hear of, except one to the Committee of Correspondence. I imagine your Time must be almost wholly engross’d in attending on the publick Business at this important Crisis, and in writing for the Press. I see a Number of Pieces in the Chronicle which I am sure have you for their Author, particularly Two sign’d A Briton, and one sign’d F.B. which has a State of the Trade between England and the Colonies. This latter Bradford has printed in his last Journal, which I send you enclosed, that you may see an Extract of a Letter from London which he has likewise publish’d, wherein you are said to have spoke in a large Company against the Right of Parliament to tax the Colonies. This, no doubt, will do you great Credit in the Colonies, but as Bradford is known to have always carefully avoided publishing any thing that might have that Tendency, and readily printed every Thing that might injure your Reputation, it is thought that his publishing this Letter from London is from no friendly Motive, but with Hopes of its incensing the Ministry or Parliament against you, for denying the Right of the latter when they had so fully and repeatedly asserted it.
I likewise send you the last Chronicle which contains two Pieces sign’d Amor Patriae, said to be wrote by one Crawley in London, who is thought to be a little crack’d. He has sent me several of his Pieces, and desired me to publish them in our New Jersey Gazette.
I send you also a Copy of Lord Hillsborough’s last Letter, enclosing the King’s Speech, and the Addresses. My Answer I transmit herewith, which, if you approve of, please to seal and forward; otherwise write another and make use of the enclosed Subscription, in the manner I desired you in my last Letter.
I suppose the Success which has attended the Measure of Sending Troops to Boston, that is, in putting a Stop to the Riots, and preventing any Opposition to the late Acts of Parliament, will be a means of establishing Lord H——h in the Administration, and I don’t doubt but he exults greatly on the Occasion. The same Spirit however, still prevails in the Colonies, as did before, and nothing can make them acknowledge the Right of Parliament to tax them, tho’ they may at present acquiesce in it.
Mr. Foxcroft is gone to Virginia, where he goes frequently to endeavor to collect in some Debts he has owing to him, but generally without Success. He intends for England, I am told, in April next. I do assure you that I never did say to any one that you continued in England this Winter “at the Sollicitation of the Duke of G[rafto]n.” Nor do I believe Mr. Foxcroft heard that I had said any thing of the kind, notwithstanding what he says in his Letter to you. He was up at my House the other Day, when I ask’d him to tell me who it was that gave him such Information (repeating the Words he wrote you that he had heard) and he deny’d that he had wrote you any Thing of the kind, but upon my Taking out your Letter and reading the Paragraph he seem’d much confounded, said you had quite mistook him, and endeavoured to explain it away, but did it in so confused and awkward a Manner as betray’d a Consciousness of having done what he ought not to have done.
I see Governor Pownal has publish’d a new Edition of his Administration of the Colonies. I should be glad that you would send it to me, with some of the Reviews and Magazines, and other new Publications, for I am out of the way of seeing every Thing of that kind in Burlington, and they would afford me some Amusement.
I recommended Mr. Stockton to Lord Hillsborough to be appointed one of the Council, and he acquainted me some time ago that my Letter was referr’d by His Majesty to the Board of Trade. By the last Packet I receiv’d a Letter from his Lordship enclosing one for Mr. Stockton, which it seems contain’d his Mandamus but not a Syllable was said of the Matter in his Lordship’s Letter to me, which was using me very unpolitely, to say no worse, as I had recommended Mr. Stockton. Perhaps, he did not chuse that I should think the Appointment was in Compliance with my Request, as I am at present out of Favour. There is a Meanness in this kind of Conduct extremely unbecoming one in his Station. Another trifling Matter of the like Nature, hardly worth mentioning, is his having ever since his famous Letter No. 13, to me, omitted the usual Words at the Conclusion of all his and former Secretary’s Letters, viz “I am with great Truth and Regard, Sir, &c. and only says “I am, Sir,” &c.
I hear nothing now a Days of Mr. Hughes, except that he shuns all his old Friends and Acquaintance, lives entirely upon his Farm and continues writing his Letters of Advice to the Ministry. Coz. Davenport, however, in a Letter just receiv’d, says, “I met Mr. Jno. Hughes on the Lancaster Road last Thursday, who enquired much about your Father and you, and desired to be remembered.”
Pray have you receiv’d the Four Guineas of Mr. Swinton? I have not made you any Remittance of late, as I have been for some Time expecting you Home, and now I must beg your Patience a little longer till I have got my Land patented.
I have desired Mr. Jackson to introduce Mr. Wharton to Mr. Cooper, lest any thing should happen to prevent your doing it.
I have not Time to copy this Scrawl. Betsy sends her Duty. I am, Honored Sir, Your dutiful Son
Wm. Franklin

